Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
Applicant argues that the cited prior arts do not teach “controlling the transmission so as to decrease a speed ration to the target speed ratio in a deceleration section before the vehicle starts the turn traveling”, wherein the applicant indicated that “decrease of speed ratio” means “upshift”, and “increase of speed ratio” means “downshift” which is not claimed.  However, Shiba teaches this subject matter (see below).
Examiner disagrees to the Applicant’s argument.  HIjikata discloses the claimed subject matter but fails to teach the above argument.  Shiba discloses a driving force control device for a vehicle.  The device controls a transmission ratio for entering into the corner is selected.  A shift stage for escaping the corner is set when a vehicle entering the corner (see at least [0011]-[0019]+.  Also, the vehicle enables to select a more optimal gear stage when the vehicle travels in a corner and when the vehicle moves out of the corner.  The control device controls driving force of a vehicle using a transmission.  Wherein, the shift stage is equivalent to “the speed ratio”.
At  [0027],  when it is determined that the vehicle is in an escaping state from the corner, an up-shift is performed to the target shift stage of the corner which meets the claimed subject matter.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.